United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2348
                     ___________________________

                            Vincent A. Argentino

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                          Corizon Medical Services

                          lllllllllllllllllllllDefendant

      Ruanne Stamps, Dr.; Narendrasinh Khengar, Dr.; Rex Hardman, Dr.

                   lllllllllllllllllllllDefendants - Appellees

                             Reuben Thacker, Dr.

                          lllllllllllllllllllllDefendant

                              Glen Babbich, Dr.

                    lllllllllllllllllllllDefendant - Appellee

           Dr. Thomas Kevin Bredeman, Regional Medical Director

                          lllllllllllllllllllllDefendant

Amanda Verdot, Nurse; Samantha Lucas, Nurse; Hanna Wingate, Nurse; Matthew
                            W. Pittman, Nurse

                   lllllllllllllllllllllDefendants - Appellees
          Cheryl Clad, Nurse; Patricia King, Nurse; Cheryl Galberth, Nurse

                             lllllllllllllllllllllDefendants

                         Pamela Swartz, Nurse Practitioner

                        lllllllllllllllllllllDefendant - Appellee

                             Ashok Kumar Chada, Dr.

                              lllllllllllllllllllllDefendant
                                      ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                            Submitted: March 24, 2020
                              Filed: March 27, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Missouri inmate Vincent A. Argentino appeals
the district court’s1 adverse grant of summary judgment. Construing the record in a
light most favorable to Argentino, and drawing all inferences in his favor, we find
that the grant of summary judgment to defendants was proper, see Cullor v. Baldwin,
830 F.3d 830, 836 (8th Cir. 2016) (de novo review); and we find no error in the


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                           -2-
district court orders denying Argentino’s various motions. The judgment is affirmed,
see 8th Cir. R. 47B; and appellant’s motions for oral argument, and the parties’
motions for supplemental briefing, are denied.
                         ______________________________




                                        -3-